 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   NADYNNE S.,

 9                              Plaintiff,                   Case No. C19-5163-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Disability Insurance Benefits.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred by discounting the opinion of
16
     examining psychologist David Widlan, Ph.D.; by excluding mental impairments at step two; and
17
     by discounting Plaintiff’s testimony and that of her husband. (Dkt. # 10 at 1-2.) As discussed
18
     below, the Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with
19
     prejudice.
20
                                             II.   BACKGROUND
21
            Plaintiff was born in 1955, has a high school diploma and some college education, and
22
     has worked as a certified nursing assistant. AR at 65, 70, 261. Plaintiff was last gainfully
23
     employed in 2016. Id. at 251-54.



     ORDER - 1
 1             In August 2015, Plaintiff applied for benefits, alleging disability as of May 28, 2015. AR

 2   at 227-28. Plaintiff’s application was denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 143-46, 151-55, 159-60. After the ALJ conducted a hearing on

 4   October 13, 2017 (id. at 47-119), the ALJ issued a decision finding Plaintiff not disabled. Id. at

 5   16-27.

 6             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 7             Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
               date.
 8
               Step two: Plaintiff’s left knee degenerative joint disease, status post arthroscopy and
 9             partial medial meniscectomy, is a severe impairment.

10             Step three: This impairment does not meet or equal the requirements of a listed
               impairment. 2
11
               Residual Functional Capacity: Plaintiff can perform light work with additional
12             limitations: she can frequently climb ramps and stairs, but cannot climb ladders, ropes, or
               scaffolds. She can frequently stoop and occasionally kneel, crouch, and crawl. She must
13             avoid concentrated exposure to vibration and hazards.

14             Step four: Plaintiff cannot perform past relevant work.

15             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
16
     AR at 16-27.
17
               As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
18
     Commissioner’s final decision. AR at 1-7. Plaintiff appealed the final decision of the
19
     Commissioner to this Court.
20
                                          III.    LEGAL STANDARDS
21
               Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social
22

23
     1
         20 C.F.R. § 404.1520.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
 1   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 2   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 3   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 4   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 5   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 6   alters the outcome of the case.” Id.

 7           “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

10   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

11   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

13   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

15   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

16                                           IV.     DISCUSSION

17           A.      The ALJ’s Assessment of Dr. Widlan’s Opinion Does Not Contain Harmful
                     Error
18
             Dr. Widlan examined Plaintiff in June 2017 and wrote a narrative report describing her
19
     symptoms and limitations. AR at 665-69. The ALJ explained that she gave little weight to Dr.
20
     Widlan’s opinion because his assessment “appears to be heavily reliant” on Plaintiff’s self-
21
     report, but the self-report was contradicted by other evidence in the record. 3 Id. at 25.
22

23   3
      The ALJ also noted that Dr. Widlan was not a treating source, and that instead his assessment was
     “purchased for the purpose of generative positive evidence in support of the claimant’s disability




     ORDER - 3
 1           Plaintiff disputes the ALJ’s reasoning, contending that because Dr. Widlan performed a

 2   mental status examination, his opinion was informed by objective findings rather than subjective

 3   self-report. (Dkt. # 10 at 5-6.) The ALJ acknowledged Dr. Widlan’s mental status examination,

 4   but the ALJ also specifically identified other portions of Dr. Widlan’s report documenting self-

 5   report that he referenced in his conclusions. AR at 25. For example, Plaintiff reported to Dr.

 6   Widlan that she is unable to get along in social groups and had a long history of social difficulty

 7   in the workplace (id. at 665), but the ALJ noted that Plaintiff denied such difficulty in her

 8   function report. Id. at 25 (citing id. at 285-86). Dr. Widlan referenced Plaintiff’s self-reported

 9   social difficulties in his conclusions about Plaintiff’s ability to function socially in the workplace.

10   Id. at 669.

11           Plaintiff also told Dr. Widlan that she went up to two weeks without bathing (AR at 668),

12   but stated in her function report that she had no problems with personal care, noting only that it

13   took longer (id. at 281). Dr. Widlan concluded that Plaintiff had significant deficits in her

14   activities of daily living (id. at 669), but the ALJ cited evidence wherein Plaintiff herself

15   indicated otherwise. Id. at 20 (citing id. at 283-86).

16           Finally, the ALJ found that Plaintiff’s reported inability to remember facts about her own

17   life (“[Plaintiff] struggled to identify specific time periods for life events, using vague

18   chronology” (AR at 667)) was contradicted by her ability to adequately perform the

19   concentration portions (counting and spelling) of Dr. Widlan’s mental status examination. Id. at

20

21
     application.” AR at 25. The Commissioner does not defend this line of reasoning (dkt. # 14 at 14), noting
     that the purpose for which an evaluation is obtained is not a legitimate reason to discount it. See Reddick
22   v. Chater, 157 F.3d 715, 726 (9th Cir. 1998) (“[I]n the absence of other evidence to undermine the
     credibility of a medical report, the purpose for which the report was obtained does not provide a
23   legitimate basis for rejecting it.”). This error is harmless, however, because the remainder of the ALJ’s
     reasoning is valid, as explained infra. See Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d 1155,
     1162-63 (9th Cir. 2008).


     ORDER - 4
 1   25.

 2          In light of these inconsistencies, the ALJ reasonably found that Plaintiff’s self-report to

 3   Dr. Widlan was not entirely reliable, and thus properly discounted Dr. Widlan’s opinion to the

 4   extent he relied on Plaintiff’s self-report in formulating his conclusions. See Calkins v. Astrue,

 5   384 Fed. Appx. 613, 615 (9th Cir. June 17, 2010) (“[A]n ALJ must be permitted to discount an

 6   opinion based principally upon a claimant’s self-reporting if the record contains objective

 7   evidence that the self-reporting is not credible.”).

 8          Plaintiff does not explain why the ALJ erred in interpreting these specific portions of Dr.

 9   Widlan’s opinion. Instead, Plaintiff focuses on identifying arguably objective portions of the

10   examination to demonstrate that Dr. Widlan’s opinion was consistent with that objective testing,

11   but this discussion fails to grapple with the specific inconsistencies identified by the ALJ. This

12   approach does not satisfy Plaintiff’s burden to show error in the ALJ’s decision. See Jamerson v.

13   Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question is not whether there is

14   substantial evidence that could support a finding of disability, but whether there is substantial

15   evidence to support the Commissioner’s actual finding that claimant is not disabled.”). Because

16   Plaintiff has failed to show that the ALJ erred in finding that Plaintiff’s self-report to Dr. Widlan

17   was inconsistent with other evidence in the record, Plaintiff has failed to establish error in the

18   ALJ’s assessment of Dr. Widlan’s opinion.

19          B.      The ALJ Did Not Err at Step Two

20          The ALJ found that Plaintiff’s depression and anxiety were medically determinable

21   impairments, but not severe because they did not cause more than a minimal limitation in her

22   ability to perform basic work activities. AR at 19-20. Plaintiff argues that this finding is

23   erroneous because Dr. Widlan opined that she had cognitive and social limitations. (Dkt. # 10 at




     ORDER - 5
 1   7-8.) As explained in the previous section, however, the ALJ properly discounted Dr. Widlan’s

 2   opinion, and thus the ALJ did not err in failing to credit limitations referenced in that discredited

 3   opinion. Furthermore, because the ALJ thoroughly discussed Plaintiff’s allegations of mental

 4   limitations when assessing her RFC, any step-two error would have been harmless in any event.

 5   See Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).

 6          C.      The ALJ Did Not Err in Discounting Plaintiff’s Subjective Statements

 7          The ALJ discounted Plaintiff’s allegation of disabling mental impairments because (1)

 8   Plaintiff’s symptoms during a December 2015 examination appeared out of step with the

 9   remainder of the record; (2) the treatment notes showed only intermittent exacerbations of

10   symptoms that resolved within a few months, and reflect no personality disorder diagnosis (as

11   claimed by Plaintiff); (3) her symptoms improved with medication; and (4) she was able to work

12   in the past despite longstanding anxiety, panic, and depression. AR at 23. Plaintiff contends that

13   these reasons are not clear and convincing, as required in the Ninth Circuit. See Burrell v. Colvin,

14   775 F.3d 1133, 1136-37 (9th Cir. 2014).

15          Plaintiff attempts to show that the December 2015 examination was actually consistent

16   with other records (dkt. # 10 at 10-12), but does not adequately address the findings explicitly

17   mentioned by the ALJ. The ALJ emphasized that Plaintiff’s difficulty in remembering how many

18   children she had and problems answering fund-of-knowledge questions suggested more severe

19   cognitive problems than demonstrated by the remainder of the record. AR at 23. The examiner

20   herself highlighted Plaintiff’s unexplained problem answering questions. See id. at 491

21   (examiner asks Plaintiff “why it took her so long to think of how many children she had” and

22   Plaintiff reported that she was “sleepy”), 492 (“Asked if she had ever been arrested, [Plaintiff]

23   seemed to think for a long time and said that she had not been arrested, either as a juvenile or




     ORDER - 6
 1   adult. She could not say what she was thinking about.”); 493 (“During the evaluation [Plaintiff]

 2   appeared to pause for long periods of time before she arrived at an answer, even for questions

 3   such as how many children she has.”). The examiner also emphasized that Plaintiff’s description

 4   of her depression “is what someone would read in the DSM[,]” which the ALJ reasonably cited

 5   as evidence that undermines the reliability of Plaintiff’s allegations. Id. at 493. Because the ALJ

 6   cited parts of the December 2015 examination report that undermine Plaintiff’s allegations, and

 7   Plaintiff has not shown that the ALJ’s interpretation of those portions is unreasonable, the Court

 8   finds that the ALJ did not err in relying on that evidence to discount Plaintiff’s testimony. See

 9   Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (affirming an ALJ’s finding that a

10   claimant’s vague explanations undermine the reliability of his allegations).

11          Plaintiff goes on to challenge the ALJ’s third reason, arguing that any periods of

12   improvement in her symptoms does not necessarily mean that she is not disabled. (Dkt. # 10 at

13   12.) Plaintiff also contends that the only evidence of improvement cited by the ALJ pertained to

14   her overall mood, but that there remained many symptoms that did not improve. (Id.) Plaintiff

15   does not address the evidence cited by the ALJ, wherein Plaintiff “denied any further anxious

16   symptoms or depressive symptoms” in May 2015 and reported stability on Zoloft by the end of

17   April 2017. AR at 23 (citing id. at 655-61, 688). The ALJ reasonably found that this evidence of

18   improvement undermined Plaintiff’s allegation of disabling mental impairments. See Wellington

19   v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (“[E]vidence of medical treatment successfully

20   relieving symptoms can undermine a claim of disability.”); Morgan v. Comm’r of Social Sec.

21   Admin., 169 F.3d 595, 599-600 (9th Cir. 1999) (contrary to plaintiff’s claims of lack of

22   improvement, physician reported symptoms improved with use of medication).

23




     ORDER - 7
 1          Plaintiff does not challenge the ALJ’s finding with regard to her ability to work in the

 2   past with reportedly longstanding depression and anxiety. See AR at 23; Drouin v. Sullivan, 966

 3   F.2d 1255, 1258 (9th Cir. 1992) (“She was able to hold two previous jobs with a fair amount of

 4   success, and even if those particular jobs are, as she claims, too taxing for her, the vocational

 5   counselor testified that she is qualified for thousands of less strenuous jobs.”). Plaintiff’s failure

 6   to allege or establish error in this portion of the ALJ’s reasoning suggests that any error in the

 7   other reasons would be harmless. See Carmickle, 533 F.3d at 1162-63. Because Plaintiff has not

 8   shown harmful error in the ALJ’s assessment of her subjective allegations of mental limitations,

 9   this portion of the ALJ’s decision is affirmed.

10          D.      The ALJ Did Not Err in Discounting Plaintiff’s Husband’s Statement

11          Plaintiff’s husband wrote a declaration in February 2016 describing Plaintiff’s mental

12   symptoms and limitations. AR at 315. The ALJ found that Plaintiff’s husband’s statement was

13   contradicted by Plaintiff’s own function report, and inconsistent with the medical evidence

14   showing only “intermittent mental health symptoms that stabilize quickly with treatment.” Id. at

15   25 (citing id. at 280-87).

16          An ALJ’s reasons to discount a lay statement must be germane. See Dodrill v. Shalala, 12

17   F.3d 915, 919 (9th Cir. 1993) (“If the ALJ wishes to discount the testimony of the lay witnesses,

18   he must give reasons that are germane to each witness.”). Plaintiff argues that the ALJ’s reasons

19   to discount her husband’s statements are not germane because the Ninth Circuit has found that a

20   lack of support in the medical record is not a germane reason to discount lay evidence, because

21   lay statements are valuable precisely because they are not offered from a medical perspective.

22   (Dkt. # 10 at 13-14.) But the ALJ did not find that Plaintiff’s husband’s statement lacked support

23   in the medical record; the ALJ found that Plaintiff’s husband’s statement was contradicted by the




     ORDER - 8
 1   medical evidence as well as Plaintiff’s own statements. AR at 25. The Ninth Circuit has found

 2   such inconsistency to be germane, and thus Plaintiff has not shown error in this portion of the

 3   ALJ’s decision. See Lewis v. Apfel, 236 F.3d 503, 511-12 (9th Cir. 2001) (germane reasons for

 4   discounting lay testimony included inconsistency with medical evidence, evidence of claimant’s

 5   activities, and claimant’s reports).

 6                                          V.   CONCLUSION

 7          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 8   case is DISMISSED with prejudice.

 9          Dated this 31st day of October, 2019.


                                                          A
10

11                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 9
